Case: 6:19-cr-00060-REW-HAI Doc #: 158 Filed: 08/07/20 Page: 1 of 3 - Page ID#: 466




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )     No. 6:19-CR-60-4-REW-HAI
                                                 )
 v.                                              )
                                                 ) RECOMMENDATION OF ACCEPTANCE
 ERIK PEACE                                      )          OF GUILTY PLEA
                                                 )
        Defendant.                               )

                                       *** *** *** ***

        On referral the Court conducted a rearraignment of Defendant Erik Peace. On July 9 and

 August 7, 2020, Defendant appeared before the undersigned for proceedings under Rule 11,

 following Defendant=s motion for rearraignment.

        As established and particularly detailed on the record:

        1.     After the Court informed Defendant of his right to rearraignment in the presence of

               a United States District Judge, Defendant personally consented to rearraignment

               before a United States Magistrate Judge. Defendant further consented to the

               Magistrate Judge conducting the Rule 11 hearing and making a recommendation

               concerning plea acceptance. The consent occurred orally and in writing and was

               under oath. The consent was knowing, voluntary, and intelligent and occurred with

               counsel=s advice. The United States also consented.

        2.     The Court placed Defendant under oath and performed the full colloquy as required

               by Rule 11. As set forth in the record, after the colloquy, the Court found Defendant


                                                 1
Case: 6:19-cr-00060-REW-HAI Doc #: 158 Filed: 08/07/20 Page: 2 of 3 - Page ID#: 467




              competent to plead. Additionally, after advising Defendant of all applicable rights,

              covering the plea agreement (to include a partial waiver of appeal and collateral

              attack), and assuring Defendant=s awareness of the nature of and all potential

              maximum (and mandatory minimum) penalties applicable to the charge at issue, as

              well as the sentencing process, the Court further found that Defendant pled guilty

              in a knowing, voluntary, and intelligent fashion.

       3.     Further, an adequate factual basis supporting the plea as to each essential offense

              element for the applicable charge was presented. The Court covered all areas and

              confirmed Defendant=s understanding of all matters required in the context by Rule

              11, the criminal rules, and the United States Constitution.

       4.     As such, and based on the Court=s findings, the Court RECOMMENDS that the

              presiding District Judge ACCEPT the guilty plea of Erik Peace and ADJUDGE

              him guilty of Count 1 of the Indictment.

       5.     The Court informed the parties that the District Judge would defer acceptance of

              the plea agreement pending consideration as part of final sentencing.

       6.     The jury trial for this Defendant is CONTINUED GENERALLY pending the

              District Judge’s consideration of this Recommendation. See 18 U.S.C.

              § 3161(h(1)(D), (G), (H). The presiding District Judge will schedule a sentencing

              hearing and, as necessary, address Defendant’s custodial status when considering

              this Recommendation.

                                        Right to Object

       Defendant has the right to object to this Recommendation and to secure de novo review


                                                2
Case: 6:19-cr-00060-REW-HAI Doc #: 158 Filed: 08/07/20 Page: 3 of 3 - Page ID#: 468




 from the District Judge as to any matter to which he specifically objects and seeks review. Given

 the need for prompt case disposition and the requirements of the Speedy Trial Act, the Court

 FINDS that good cause exists pursuant to Rule 59(b)(2) to modify the standard objections period.

 Therefore, within THREE days after being served with a copy of this decision, a party may serve

 and file specific written objections to any or all findings or recommendations for determination,

 de novo, by the District Court. Failure to make timely objection, in the manner described, may,

 and normally will, result in waiver of further appeal to or review by the District Court and Court

 of Appeals with respect to the particular decision at issue. See Thomas v. Arn, 106 S. Ct. 466

 (1985); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981).

        This the 7th day of August, 2020.




                                                 3
